  Case 3:20-cv-00164-C-BH Document 9 Filed 05/11/20                          Page 1 of 1 PageID 58



                          IN THE UNITED STATES DiSTRICT COURT
                          FOR THE NORTHERN DISTzuCT OF'|EXAS
                                     DALLAS DIVISION

ANI-IIONY JEFFERY.                                   )
                                                     )
                        Petitioner.                  )
                                                     )
                                                     )
                                                     )
LORI[, DAVIS. Diractor TDCJ.                         )
                                                     )
                        Respondent                   )    Civil Action No. 3:20-CV-164-C-BH

                                                 ORDER

       Before the court are the Findings, conclusions, and Recommendation ofthe united

States Magistrate Judge therein advising that Petitioner's Petition should be dismissed without

prejudice for failure to prosecute or follow orders of the Court.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore 0RDERED that the Findings, conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the            Cou(. For the reasons stated

therein, Petitioner's Perition is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Procedure 4l (b).

        SO ORDERED this          ,,,y'o^, **ay,2o2o.


                                                         ,-'i
                                                                                          v
                                                           y/,             4,.v?.r4'"-?

                                                  SA      R.C           GS
                                                         OR             STATES DIS            CT JUDGE


        I Peritioner has failed to file objections to the Magistrate Judge's Findi        onclusions, and
Reconrrnendation and the time to do so has now expired.
